PER CURIAM:
Thomas Earl Smith seeks to appeal portions of the district court’s order denying relief on his petition filed under 28 U.S.C.A § 2254 (West 1994 & Supp.2001). Specifically, Smith challenges the denial of his claim that counsel was ineffective for failing to preserve for appeal a claim that the prosecution introduced irrelevant evidence and a claim that his conviction was obtained by prosecutorial misconduct. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Smith v. Warden, Nottoway Corr. Ctr., No. CA-00-1240-AM (E.D. Va. filed Dec. 10, 2001 & entered Dec. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.